EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alex R. Sluzas on 11/19/2021.

The application has been amended as follows: 	
In the claims dated 11/5/2019: Allow claims 1-4 and 6-15. 
In claim 1: replace “means for creating a turbulence in the treatment vessel” with --- means for creating a turbulence in the vessel---
In claim 1: replace “the bed of large grit particles” with --- the bed of larger grit particles---
In claim 3: replace “and open” with ---and is open---
In claim 3: replace “discharged from the conduit” with ---discharged from the MOLS-supplying conduit---
In claim 6: replace “the treatment vessel” with ---the vessel---
In claim 8: replace “at the at least one dosing station” with ---at an at least one dosing station---
claim 11: replace “funnel-shaped enclosure” with ---funnel-shaped structure---
In claim 12: replace “funnel-shaped enclosure” with ---funnel-shaped structure---

In claim 15: replace “means for creating a turbulence in the treatment vessel” with ---means for creating a turbulence in the vessel---
In claim 15: replace “through the bed of large grit particles” with ---through the bed of larger grit particles---
In claim 15: replace “wherein the treatment vessel is provided with a catch basin” with ---wherein the vessel is provided with a catch basin---
In claim 15: replace “the funnel-shaped enclosure” with 
---the funnel-shaped structure---
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: see PTAB decision dated 9/22/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA M PEO whose telephone number is (571)272-9958. The examiner can normally be reached 9 to 5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARA M PEO/Primary Examiner, Art Unit 1777